Case 2:18-cr-00162-JLR Document 168-5 Filed 10/28/19 Page 1 of 4
                                        Page i of 4




                  IN     THE   UNITED    STATES     DISTRICT     COURT
                        WESTERN     DISTRICT      OF WASHINGTON
                                       AT    SEATTLE
UNITED    STATES      OF AMERICA,


                                Plaintiff,            No.   CR18-1 62JLR
vs.


HANY VELETANLIC


                               Defendant (s) .



              EXCERPT      OF VERBATIM REPORT          OF   TELEPHONE    CALL
                               (FROM   TAPED     PROCEEDINGS)



Audio    file    name:       Exhibit     6



Date    and    time   of    call:      Unknown



Participants:           Hany Veletanlic          and Unidentified        Speaker



Produced for Assistant United States Attorneys                          Thomas Woods
and Matthew Diggs




(Transcribed by:           Adrienne Kuehl)




                       CATHERINE H.     VERNON   & ASSOCIATES,   LLC




                                                                                       000116
     Case 2:18-cr-00162-JLR Document 168-5 Filed 10/28/19 Page 2 of 4
                                   Page 2 of 4



             (BEGIN EXCERPT AT 3:45)

             HR. VELETANLIC:   So straight up, like she’s -- so in

     the email, I -- I actually said she’s done; she’s fired.

     But anyhow, listen, hey, any -- any, uh             any way you

     could, um -- uh, if you can give me some of the info I

     asked you, that would actually -- that would really be

     helpful.     And probably sooner than later.

             UNIDENTIFIED SPEAKER:     Okay.     I -- for your book?

             MR. VELETANLIC:   Yeah.    That’s all I can say.

i0           UNIDENTIFIED SPEAKER:     Okay.     Um, I will work on that

ii   this weekend.

12           MR. VELETANLIC:   Okay.    Yeah.

13           UNIDENTIFIED SPEAKER:     So yeah.

14           MR. VELETANLIC:   Sooner than later.       I mean, I was

15   yeah.     I mean, even if you were to come up with anything.

16   And then I’ll call you.      And once we talk, just tell me.

17           UNIDENTIFIED SPEAKER:     Okay.

18           MR. VELETANLIC:   But yeah, I really am trying to write

19   this book.     And I want it -- want it to be real nice.           I

2o   mean, this is going to take a long time, but -- but the

21   more I can write, you know what I mean, little by little,

22   uh, you know what I mean?

23           UNIDENTIFIED SPEAKER:     Yeah.

24           MR. VELETANLIC:   So --

25           UNIDENTIFIED SPEAKER:     Uh huh.
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                            000117
     Case 2:18-cr-00162-JLR Document 168-5 Filed 10/28/19 Page 3 of 4
                                  Page 3 of 4



          MR. VELETANLIC:     -- yeah.    Um, but that -- that’s kind

     of the start, you know.

          UNIDENTIFIED SPEAKER:      Okay.

          MR. VELETANLIC:     So and I’m -- and I’m

          UNIDENTIFIED SPEAKER:      All right.

          MR. VELETANLIC:     -- and I’m eager to get started, if

     you know what I mean.

          UNIDENTIFIED SPEAKER:      Yeah.

          (END EXCERPT AT 4:47)

i0

ii

12

13

14

15

16

17

18

19

2O

21

22

23

24

25
                     CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                        000118
Case 2:18-cr-00162-JLR Document 168-5 Filed 10/28/19 Page 4 of 4
                             Page 4 of 4



                      CERTIFICATE

STATE OF WASHINGTON )
                       )   SS.
County of PIERCE       )

     I, the undersigned, do hereby certify:

     That the foregoing Audio Transcription of the above

was transcribed under my direction; that the transcript is

a full, true and complete transcript of the proceedings,

including all questions, objections, motions and

exceptions; except for those portions shown as Inaudible,

if any;

     That I am not a relative, employee, attorney or

counsel of any party to this action or relative or employee

of any such attorney or counsel, and that I am not

financially interested in the said action or the outcome

thereof;   That I am herewith delivering the same to AUSAs

Thomas Woods and Matthew Diggs for filing.

     IN WITNESS WHEREOF, this 18th Day of June, 2019.



                 /s/ Adrienne Kuehl
                 Adrienne Kuehl, Residing
                 At Tacoma, Washington.




                CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                   000119
